Case 2:20-cv-01857-MWF-PD Document 26 Filed 03/10/21 Page 1 of 1 Page ID #:168




  1
  2
                                                                               JS-6
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11   BRITNEY MILLER,                             )    Case No.: CV 20-1857 MWF (PDx)
                                                  )
 12                Plaintiff,                     )
                                                  )    ORDER ON JOINT STIPULATION
 13         vs.                                   )    RE: DISMISSAL OF ACTION WITH
                                                  )    PREJUDICE
 14   UNIVERSITY OF SOUTHERN                      )
      CALIFORNIA, a California                    )
 15   corporation and DOES 1 through 20,          )
      inclusive,                                  )
 16                                               )
                   Defendants.                    )
 17                                               )
 18                                          ORDER
 19                Pursuant to the joint stipulation of the parties and GOOD CAUSE
 20   APPEARING THEREFORE, IT IS HEREBY ORDERED that above captioned
 21   action be dismissed in its entirety with prejudice, each of the parties to bear their
 22   own attorney’s fees and costs.
 23         IT IS SO ORDERED.
 24
 25   Dated: March 10, 2021
 26                                                   MICHAEL W. FITZGERALD
                                                      United States District Judge
 27
 28

                                              1
          [PROPOSED] ORDER ON JOINT STIPULATION RE: DISMISSAL OF ACTION WITH PREJUDICE
